Title: From George Washington to Major Benjamin Tallmadge, 22 September 1779
From: Washington, George
To: Tallmadge, Benjamin


        
          Dr Sir
          West Point 22 Sepr 1779
        
        I have been expecting for some time past a communication from C——. The period which he had fixed was the 11th instant. If you know the cause of his silence—or have had any intimations from him I wish to be informed of them. Very interesting events have taken place which must and have produced circumstances in New-York—deserving of his notice—That he has gone so far beyond his promise makes me rather uneasy on his account and desirous to learn what you may think on the subject.
      